Citation Nr: 0700916	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  03-17 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than October 26, 
1998, for a grant of entitlement to a total disability 
evaluation based on individual unemployability due to the 
veteran's service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 2002, by the Louisville, 
Kentucky, Regional Office (RO), of the Department of Veterans 
Affairs (VA), which granted the veteran's claim for TDIU and 
assigned an effective date of October 26, 1998, for that 
benefit.  The veteran appealed the assignment of the 
effective date.  In February 2005, the Board remanded the 
claim via the Appeals Management Center (AMC) for the purpose 
of obtaining additional documents and to ensure that the 
veteran was provided with notice concerning his claim.  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence for an equitable disposition of, and adequately 
notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  The RO received the veteran's original claim for a TDIU 
on October 26, 1998.  

3.  Prior to October 26, 1998, the veteran's sole service-
connected disability, which involved the cervical segment of 
the spine, was not rated in excess of 20 percent.  

4.  The evidence of record indicates that the veteran was 
unemployable due to an increase in his neck disability on 
October 26, 1998, the date of his claim for benefits.  




CONCLUSION OF LAW

The criteria for an effective date earlier than October 26, 
1998, for the award of a TDIU rating have not been met.  38 
U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) 
(1998, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1) (2006).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The record reflects that the veteran received notification of 
the VCAA after the initial agency of original jurisdiction 
(AOJ) decision that assigned an effective date for the 
granting of a TDIU.  This letter informed the appellant of 
what evidence was required to substantiate the veteran's 
claim, and of his, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the VA.

Despite the fact that the notice was provided after an 
effective date had been assigned and that date appealed, the 
Board finds that there was a "lack of prejudice from 
improper timing of the notice."  That is, in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Untied States Court of 
Appeals for Veterans Claims, hereinafter the Court, held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2006) regarding 
VA's duty to notify.  Not only has the appellant been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA of any additional records 
or evidence necessary for his claim.  The Board would add 
that the veteran's accredited representative has also been 
informed of the information needed to support the veteran's 
contentions.

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records, 
and they have been included in the claims folder.  Also, the 
veteran informed the VA that the veteran was in receipt of 
Social Security Administration (SSA).  As a result of that 
notice, the VA (the Board) via its February 2005 Remand 
sought to obtain the veteran's SSA records for inclusion in 
the claims folder.  These records have, in fact, been 
obtained and have been included with the claim.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  
Additionally, the veteran was given notice that the VA would 
help him obtain evidence but that it was up to the veteran to 
inform the VA of that evidence.  It seems clear that the VA 
has given the veteran every opportunity to express his 
opinion with respect to his claim and the VA has obtained all 
known documents that would substantiate the veteran's 
assertions.  The Board would note that during the long course 
of this appeal, the veteran has been very prolific in his 
submissions to the VA with respect to his claim.  All of 
these documents, regardless of their civility, have been 
reviewed and included in the claims folder for review.  

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's most recent 
development instructions in the Board's Remand for the issue 
discussed in the Decision.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection or an increased evaluation claim.  
Those five elements include: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection or an 
increased evaluation is awarded.  Id.

In the present appeal, the veteran was provided with Dingess 
notice via a letter issued in March 2006.  This letter 
specifically discussed the contents of Dingess and how the 
Dingess claim could affect the veteran's case.  Because this 
notice has been provided, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby). 

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing earlier effective date and TDIU claims.  He has 
been told what the VA would do to assist him with his claim 
and the VA has obtained all documents it has notice thereof 
that would assist in the adjudication of the veteran's claim.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

The veteran has asserted that the VA erred when it did not 
assigned an effective date prior to October 26, 1998, for a 
TDIU.  The veteran was granted a TDIU on that date (October 
26, 1998) after it was determined that the veteran's sole 
service-connected disability should be assigned a 60 percent 
evaluation.  As a result of that 60 percent evaluation, he 
was assigned a total disability evaluation based on 
individual unemployability.  This was done in accordance with 
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (1998).  

He contends that, prior to that date, his cervical segment of 
the spine disability was more debilitating than had been 
rated by the VA.  That is, prior to October 26, 1998, the 
veteran avers that his neck disability was underrated.  He 
maintains that if the neck had been rated higher prior to 
October 26, 1998, he would have been awarded a TDIU earlier.

To support his claim the veteran has provided numerous 
statements concerning his claim.  He has provided countless 
written documents claiming, in essence, that the RO erred 
when it evaluated his neck disability.  He has not contended, 
however, that the RO did not have all of the information 
before it prior to issuing its decision.  He has basically 
averred that he would have decided the claim much differently 
than the RO.  It is noted that the veteran has sent medical 
records showing treatment for his neck disability.  While 
these records do confirm the extent of his neck disability, 
they are current treatment records.  They do not portray a 
neck disability that was underrated prior to October 26, 
1998.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1998, 2006).  A "claim" is defined in the VA regulations 
as "a formal or informal communication in writing requesting 
a determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (1998, 
2006).

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is an application, formal or informal, 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  A reopened claim is any application for 
benefits received after final disallowance of an earlier 
claim.  38 C.F.R. § 3.160 (1998, 2006).

Unless specifically provided otherwise, the effective date 
for an award of compensation based on an original claim shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof.  
38 U.S.C.A. § 5110(a) (West 2002).  A claim for a TDIU is, in 
essence, a claim for an increased rating.  Norris v. West, 12 
Vet. App. 413, 420 (1999).  A TDIU claim is an alternate way 
to obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.  See, e.g., 
Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Regulations provide that the effective date for compensation 
will be the date of receipt of the claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (1998, 2006).  
Thus, the date of an award based upon an original claim or a 
claim to reopen a final adjudication can be no earlier than 
the date of receipt of the application for the award in 
question.  38 C.F.R. § 3.400 (1998, 2006).  Benefits are 
generally awarded based on the "date of receipt" of the 
claim.  38 C.F.R. §§ 3.1(r), 3.400 (1998, 2006).  Unless 
specifically provided, such determination is made on the 
basis of the facts found.  38 C.F.R. § 3.400(a) (1998, 2006).  
Although an exception allowing the effective date to extend 
back to the date of the veteran's separation from service 
exists in cases where the application for benefits is 
received within a year of the veteran's separation from 
service, that exception is inapplicable to this case, since 
the veteran filed his original claim for benefits shortly 
after he was released from active duty in 1966.  

Once service connection has been established, receipt of 
specified types of medical evidence, including VA examination 
reports, will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157 (1998, 2006).  For example, the 
date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of such a claim.  38 C.F.R. § 3.157(b) (1998, 2006).

Once, as here, the appellant had filed a formal claim for 
disability compensation under 38 C.F.R. § 3.151 (1998, 2006), 
he obtained the procedural benefits bestowed by 38 C.F.R. § 
3.155(c) (1998, 2006), which provides that an informal 
request for increase or reopening will be accepted as a 
claim.  Under the provisions of 38 C.F.R. § 3.157(b)(1) 
(1998, 2006), an informal claim for increase will be 
initiated by a report of examination or hospitalization by 
VA, or the uniformed services, for previously established 
service-connected disabilities.  Similarly, under the 
provisions of 38 C.F.R. § 3.157(b)(2), (3) (1998, 2006), an 
informal claim for increase will be initiated upon receipt of 
evidence from a private physician or layman or from state and 
other institutions.  See Servello v. Derwinski, 3 Vet. App. 
196, 200 (1992) (holding that a VA examination report 
constituted an informal claim for a TDIU).

A TDIU may be assigned where the schedular rating for 
service-connected disabilities is less than 100 percent when 
it is found that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1998, 
2006).  Unemployability associated with advancing age or 
intercurrent disability may not be considered in determining 
entitlement to a total compensation rating.  38 C.F.R. § 4.19 
(1998, 2006).  Factors to be considered are the veteran's 
employment history and his educational and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 32, 332 
(1991).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 
213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) 
(1998, 2006), provide for a total rating when there is a 
single disability or a combination of disabilities that 
results in a 100 percent schedular evaluation.  Subjective 
criteria, set forth at 38 C.F.R. § 4.16(a) (1998, 2006), 
provide for a TDIU when, due to service-connected disability, 
a veteran is unable to secure or follow a substantially 
gainful occupation, and has a single disability rated 60 
percent or more, or at least one disability rated 40 percent 
or more with additional disability sufficient to bring the 
combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (1998, 2006).  In exceptional circumstances, 
where the veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b) (1998, 
2006).

The record indicates that the veteran was originally granted 
service connection for a cervical segment of the spine 
disability in September 1971.  A noncompensable evaluation 
was assigned and the effective date was determined to be June 
17, 1971.  The veteran's disability remained noncompensably 
evaluated until 1975 when the disability evaluation was 
increased to 20 percent.  The effective date was determined 
to be February 21, 1975.  The neck disability was the only 
service-connected disability as the veteran was not receiving 
benefits for any other condition, disease, or disability.  
Thus, in accordance with the regulations governing TDIU 
claims, the veteran, at that time, did not meet the minimum 
regulatory requirements for the assignment of a TDIU.  

In October 1998, the veteran submitted an informal claim for 
benefits.  The veteran proffered a VA Form 21-4138, Statement 
in Support of Claim, dated August 26, 1998, and received at 
the RO on October 26, 1998.  On that form, the veteran wrote 
that he wanted a "100 % disability".  Prior to this date, 
the veteran had not implied, insinuated, or formally 
requested a 100 percent evaluation or a TDIU.  Hence, this 
was an "original" claim for a TDIU.  

The Board does note that the veteran had submitted claims for 
an increased evaluation for his neck disability.  He had been 
very specific in his requests and those requests had only 
been for increased evaluations for his neck disability.  In 
other words, although the veteran had submitted numerous 
claims for increased ratings prior to October 26, 1998, the 
claims folder does not contain any indications from the 
appellant that he considered himself to be unable to perform 
any work or that he considered himself to be unemployable 
prior to that date.  

It is evident that this appeal as to the effective date 
assignable for his TDIU rests on two separate, relatively 
simple determinations.  First, there needs to be a finding as 
to the date on which the appellant initiated his TDIU claim 
by formal or informal claim.  Second, there needs to be a 
finding regarding on what date the medical evidence of record 
showed that the appellant's entitlement to a TDIU arose, that 
is, at what point in time did his service-connected 
disabilities, alone, render him unable to secure or follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 5111(b) 
(West 2002); 38 C.F.R. §§ 3.151, 3.400(o), 4.15, 4.16 (1998, 
2006).  In this instance, it was not until October 26, 1998, 
the date of the veteran's claim.  

The veteran has claimed that the Social Security 
Administration (SSA) records show that he was receiving SSA 
unemployment benefits for his "disabilities" including his 
neck disorder.  He contends that since he was in receipt for 
said benefits, which was sufficient evidence to show that he 
was unemployable.  As a result of the veteran's assertions, 
the Board obtained the veteran's SSA medical records.  These 
records show that the veteran was determined "disabled" for 
SSA purposes in April 1977.  Nevertheless, VA is not bound by 
the findings of disability and/or unemployability made by 
other agencies, including SSA.  See Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991).  However, while a SSA decision is 
not controlling for purposes of VA adjudication, it is 
"pertinent" to a veteran's claim.  See Martin v. Brown, 4 
Vet. App. 136, 140 (1993); see also Murincsak v. Derwinski, 2 
Vet. App. 363, 372 (1992) [holding that VA's duty to assist 
includes obtaining records from SSA and giving appropriate 
consideration and weight to such evidence in determining 
whether to award or deny VA benefits].  Thus, although the 
SSA's determination is not necessarily dispositive of the 
veteran's claim, it is evidence which must be considered.  
Yet, the medical evidence relied upon by the SSA with respect 
to the neck disability does not establish that the veteran's 
neck disorder was underrated prior to October 26, 1998.

For the veteran's neck disability to be rated as 60 percent 
disabling prior to October 26, 1998, the rating criteria used 
would have been found at 38 C.F.R. Part 4, Diagnostic Code 
5285, 5286, and 5293 (1998).  The residuals of a fracture of 
a vertebra warrant a 60 percent evaluation if there is no 
spinal cord involvement, but abnormal mobility is present 
which requires a neck brace (jury mast).  In other such 
cases, the residuals will be rated on the basis of resulting 
definite limitation of motion or muscle spasm, adding 10 
percent for demonstrable deformity of a vertebral body.  When 
evaluating the residuals on the basis of ankylosis and/or 
limited motion, evaluations should not be assigned for more 
than one spinal segment by reason of the involvement of only 
the first or last vertebra of an adjacent segment.  38 C.F.R. 
Part 4, Diagnostic Code 5285 (1998).  As the SSA records, 
along with the other VA medical records, did not show the use 
of a neck brace (jury mast), a 60 percent disability 
evaluation could not be assigned despite the veteran's 
assertions.

As the veteran did not, and does not, have complete bony 
fixation of the spine, Diagnostic Code 5286 also was not 
applicable.  38 C.F.R. Part 4 (1998).  For a 60 percent 
rating pursuant to 38 C.F.R. Part 4, Diagnostic Code 5293 
(1998), it was required that there be pronounced 
intervertebral disc syndrome, with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  Prior to October 26, 1998, 
the medical evidence, either the SSA or VA, did not show that 
the pain was not reduced through pain medication or that the 
pain was constant.  Moreover, the record did not suggest that 
there is a major loss of functioning that was the result of 
this pain.  Additionally, neurological studies did not 
suggest that the veteran had any measurable 
neurological/sensory losses.  Hence, a rating in excess of 20 
percent would not have been assigned using either the SSA 
records or the VA records or a combination thereof.  In 
short, the competent probative SSA medical evidence did not, 
and does not, demonstrate that the veteran's service-
connected disability was underrated and thus rendered him 
unemployable for VA purposes prior to October 26, 1998.  

The VA regulations governing the award of effective dates 
require that the Board must generally look to the evidence 
regarding the veteran's service-connected disabilities dated 
during the one-year period prior to his claim to determine 
whether it was "ascertainable that an increase in disability 
had occurred."  In this instance, the records prior to the 
date that the veteran filed his claim, which would be October 
26, 1998, do not show that it was factually ascertainable 
that the veteran was unemployable due to his service-
connected disability.  VA treatment records during that 
period do not clearly demonstrate that the veteran was 
unemployable.

Applying 38 U.S.C.A. § 5110 (West 2002), the earliest 
effective date is date of receipt of claim, which would be 
October 26, 1998.  Applying 38 C.F.R. § 3.400 (1998, 2006), 
the earliest effective date is date entitlement arose or date 
of claim, whichever is later.  Even if entitlement to a TDIU 
arose earlier, the date of receipt of claim is October 26, 
1998.  The Board finds that the RO has granted the earliest 
effective date possible based upon the facts in this case and 
the law and regulations.

To put it another way, the Board can discern no outstanding 
claims prior to the October 26, 1998, claim for an increased 
rating/TDIU; nor can it discern any other basis for an 
effective date earlier than October 26, 1998, for the award 
of a TDIU rating.  Although the undersigned is very 
sympathetic to the veteran's situation and his contention 
that he should have been found totally disabled long before 
1998, the law concerning assignment of effective dates is 
clear and unambiguous.


ORDER

Entitlement to an effective date earlier than October 26, 
1998, for a grant of entitlement to a TDIU is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


